Mr. Justice Goddard
delivered the opinion of the court:
The error assigned upon the overruling of the motion to quash presents the question whether a city officer, or any of the enumerated officers other than the county treasurer, are within the inhibition of the statute. It is contended by counsel for plaintiff in error that the omission of the words “city, town, or school district,” following the word “county” in the sixth line of the section, renders the statute a nullity so far as these officers are concerned, and operative only as to county officers.
One of my associates agrees with the writer that this position is well taken, but, since all the members of this department do not concur in this view, we do not determine the question at this time, since we are of the opinion that the motion to quash should have been sustained because the indictment fails- to state that the defendant was a treasurer of a city in this state, or that he bought; purchased, acquired, or traded in warrants of a city in this state. The language of the indictment is “* * * did then and there, being then and there a city officer, to wit: City Treasurer of the city of Pueblo, unlawfully buy, purchase, trade in and acquire certain city warrants of *476tlie said city of Pueblo, ’ ’ etc. Tbe court cannot take judicial notice that tbe city of Pueblo referred to in tbe indictment is tbe city of Pueblo in tbe county of -Pueblo and state of Colorado:
It is unnecessary to notice tbe further assignments of error, some of wliicb are well taken, since tbe judgment must be reversed and tbe cause dismissed for tbe reason given.

Reversed

Chief Justice G-abbert and Mr. Justice Bailey concur.__